 

 

10

lt

12

13

15

16

\7

18

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 1 of 24

SONY oe “| VEP
IN THE UNITED STATES DISTRICT COURT on 0 OL OF ten
curd fer 4. :
OCT 3 pee, a
FOR THE SOUTHERN DISTRICT OF NEW YORK /
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-VEC-SDA
Plaintiff,
vs. DEFENDANT’S OPPOSITION TO
PLAINTIFF'S NOTICE GF AMENDED
JASON GOODMAN, MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS
Defendant (DKT. 145) PURSUANT TO RULE 12{B)(6)

FAILURE TO STATE A CAUSE, OR, IN
THE ALTERNATIVE, ROLE 12(B)(L)
LACK OF JURISDICTION

 

 

 

 

DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN
OPPOSITION TO DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT]
TO RULE 12{B)(6) FAILURE TO STATE A CAUSE, OR, IN THE ALTERNATIVE,
RULE 12(B)(L) LACK OF JURISDICTION

Defendant Jason Goodman Pro Se respectfully submits this opposition to Plaintiff's
motion. This pleading is true and correct to the knowledge of the undersigned, except as to

matters alleged on information and belief, and that as to matters that the undersigned believe are

true. See N.Y.C.P.L.R. 3020. So sworn under the penalties of perjury.

Signed this 29" day of October 2020

 

 

Jason Goodman, Defendant, Pro Sd

252 7 Avenue Apt 63

New York, NY 1000]
_ (323) 744-7594
SUP sa Be truth cecrowdsourcethetruth. org
DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B\(L) LACK OF JURISDICTION - 1

  

 
 

 

 

10

11

12

13

16

17

18

19

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 2 of 24

INTRODUCTION

Defendant is a pro se non-attorney who understands the purpose of the courts to be the
administration of justice. Allowing this legal matter to carry on with even one more pleading or
motion from this vexatious Plaintiff would fly in the face of that notion.

Defendant has never met or spoken of Plaintiff prior to Plaintiff making himself known td
Defendant via the publication of a threatening video on or around June 15, 2017. Defendant has
not attempted to make claims of Defamation related to that more than three-year-old video. The
video is referenced in this matter to demonstrate the putative genesis of this dispute and the
dynamic nature of Plaintiff's claims over time. Plaintiff is now on a fishing expedition to
concoct anything he can muster despite having no true injury for which relief can be granted.
Plaintiff's only purpose is his bad faith effort to exact revenge for some perceived wrongdoing.
The newest supplemental claims are merely the latest round of fictions imagined by the Plaintiff
in his campaign to, as he said in his own words, sue Defendant “for the rest of his life”. Such a
statement is a clear demonstration of wrongful purpose. Plaintiff has brought this legal action in
bad faith and for the wrongful purpose of deliberately causing financial damage and other harm
to the Defendant. Pursuant to the unclean hands doctrine, Plaintiff's remaining claims should be
denied and this entire matter should be dismissed with prejudice. In the interest of justice,
Sweigert must be declared a vexatious litigant and specifically denied the ability to bring future
lawsuits as a pro se Plaintiff. This would not deny him his right to access the courts, but instead
would put a justifiable governor on his wild abuses of the legal system, requiring him to first

convince an embarred attorney that his feckless ramblings are suitable for litigation and then

DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE [2{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 2

 
 

 

 

 

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 3 of 24

expend his own financial resources before wasting those of the court or the targets of his litigious
harassment.

Sweigert has demonstrated fundamental bad faith by repeatedly and deliberately
provoking the Defendant in his attempts to create exaggerated or even entirely made up claims.
One of the primary methods Swiegert employs to masquerade his provocations is to present them
as statements to law enforcement or claims in this and other civil lawsuits. He also conveniently
gerrymanders his evidentiary submissions to omit his provocations and include only parts of
responses he then attempts to present as causes of action. Plaintiff is aware he has immunity
from defamation claims arising from allegations made in this manner and does so to circumvent
libel claims against himself. Plaintiff then publishes defamatory blog posts on his smear
campaign website SDN Y.INFO that reference his frivolous legal filings and reports on them as
“news”. This pattern effectively allows him to defame a target while side stepping any legal
exposure as he broadcasts false claims to a wide audience. As with all his inflammatory posts,
he then removes them after his goal has been achieved, complicating the process of bringing
them into evidence. As demonstrated in his own filings, he also uses Twitter and other social
media platforms in an attempt to interfere with the normal business of the Defendant and to
discourage the public from trusting or doing business with Defendant. Sweigert takes advantage
of laws intended to protect legitimate journalists engaged in good faith efforts to report news, but
his abuse of these laws are, in and of themselves, a further demonstration of bad faith. As the
court is aware Sweigert has not even provided a valid mailing address of record in this matter as
evidenced by the excessive number of change of address filings and the large number of returned

mail items on the docket that were undeliverable by the U.S. Postal service. All items Defendant

DEFENDANT'S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT, 145} PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 3

 

 
 

 

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 4 of 24

has mailed to Plaintiffin compliance with Federal Rules of Civil Procedure have been returned
by the USPS as previously demonstrated in these pleadings. In an investigation of this
circumstance, Defendant traveled to Arizona in 2019 as previously plead and discovered
evidence that causes him to believe Plaintiff conspired with an induvial named Mari Rapp aka
Sugar Shine (“Rapp”) to deceive the Defendant and this court into thinking he had legitimate
possession of U.S. Postal service PO Box 152 in Mesa AZ which he did not. Plaintiff hides his
true address in further efforts to shield himself from defamation counterclaims or enforcement of]
potential judgements while he simultaneously utilizes a wide range of electronic and other means
to continually defame, harass and provoke the Defendant. This behavior is yet another
demonstration of bad faith. Plaintiff uses social media platforms such as Twitter specifically so
the defamatory or provocative material can be removed resulting in the “absence of evidence” he
constantly refers to.

Another method Sweigert has utilized which has been openly discussed online and in
emails between Manuel Chavez and others previously mentioned in these pleadings is to
overwhelm Goodman with litigation. It is apparent even in this matter that Sweigert is flooding
the docket with frivolous filings, repeated amendments to those filings, supplements to those
amendments and so on. Ina recent YouTube video, Sweigert has stated his intention to
intervene in NATAS v Multimedia System Design INC. Sweigert claims to have no direct
communication with the specific parties that are suing Goodman, defaming him online and
harassing him in person. He does however communicate and interact with many of these
individuals via social media including YouTube and Twitter, among other means. Additionally,

during the course of this legal action, Sweigert has communicated with his brother George Webb

DEFENDANT'S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 4

 

 
 

 

10

11

12

13

14

i)

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 5 of 24

Sweigert, (“Webb”) and does not deny that. Webb has openly communicated with many of the
parties in question including Manuel Chavez so an indirect line of communication is likely.
Based on information and belief Defendant alleges that Sweigert and others in question use
YouTube and other social media platforms to “communicate” with each other via non-traditional
means, By using bizarre language and imagery that may well include hidden meanings, encoded
messages or clues to viewers who know what to look for, Sweigert employs a social media

version of the traditional espionage tactic of using “dead drops”. A dead drop enables a form of

one way communication where the sender and recipient do not even know each other’s identities!

According to Wikipedia is “A dead drop or dead letter box is a method of espionage tradecraft
used to pass items or information between two individuals (e.g., a case officer and an agent, or
two agents) using a secret location. By avoiding direct meetings, they could maintain operational
security.” Similar to this traditional method of avoiding directly meeting, Defendant believes
Sweigert uses his social media accounts to communicate messages or instructions, while still
maintaining the ability to avoid perjury when pleading that he has never directly communicated
with a particular individual. The sheer volume of pleadings Goodman has been forced to review
and respond to has been overwhelming and has drained significant resources. Despite their lack
of merit, reviewing and responding to these pleadings has been a substantial burden in terms of
time, money and wasted resources. Defendant reminds the court that this matter was initially
brought by Plaintiff in a jurisdiction in which neither party resides or has any business, in a state
Defendant does not recall ever entering in his life and for a purpose the court found to be
improper. The initial filing was based entirely on an incident provoked by information and

statements made by Webb to Goodman, yet Webb has been conspicuously omitted from these

DEFENDANT'S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE 12{B)(6} FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L} LACK OF JURISDICTION - 5

 
 

 

10

Il

12

16

17

18

19

20

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 6 of 24

actions. Since that time, Plaintiff has seized upon a wide range of allegations, most having no
basis in fact whatsoever, to allege a cornucopia of claims, the overwhelming majority of which
have already been dismissed.

In direct response to the supplements allowed by Magistrate Aaron’s most recent order
(ECF No 160): in paragraph 39 Plaintiff alleges defamatory and libelous statements have
damaged Plaintiff in his business, trade and profession. However, in a video published on or
around October 21, 2020 titled 4SDNYORG Defango perks up over DoJ Google lawsuit
connections oooopppss which Plaintiff has removed, in reference to his endless filing of lawsuits
Plaintiff stated “I sit around my RV all day, there’s nothing to do, I’m not working, I’ve got the
drip, drip, drip of the retirement coming in, I’ve got all day to work on these things”. In direct
contrast to his pleading, Plaintiff clearly states he is retired and no longer engaged in whatever
profession he claims expertise in. Defendant fails to see how alleged defamation could affect the
status of a military pension or whatever ongoing retirement payments Plaintiff receives.
Additionally, the juvenile, irresponsible and seemingly insane behavior Plaintiff voluntarily
engages in on a daily basis on YouTube, Twitter and his blog would be likely to cause any
professional in virutally any field to find the Plaintiff unfit for employment. In presiding over
Giuffre v Dershowitz, the honorable Loretta Preska discussed the concept of an individuals’
reputation being so tarnished in the public, any further act of alleged libel or slander is moot.

Giuffre v. Dershowitz, 410 F. Supp. 3d 564, 574 n.3 (S.D.N.Y. 2019) (“You

argue at page 5 of your reply that if Ms. Maxwell's simple denials destroyed the plaintiff's
reputation, then Professor Dershowitz's woridwide rebuke, you say, destroyed her reputation

even more and now she’s essentially libel proof. So is the rule to be taken from that that if you

DEFENDANT'S OPPOSITION TO PLAINTIFF'S NOTICE GF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145} PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B\(L) LACK OF JURISDICTION - 6

 

 
 

 

10

It

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 7 of 24

blast them pretty well the first time you can keep blasting them? Mr. Cooper: Well, you Honor,
the answer to that question is yes. (Tr. 18:13-”). Far different in this case, Defendant did NOT
engage in any defamatory statements or any public discussion at all pertaining to the Plaintiff
until AFTER Plaintiff made numerous public statements about his own family history of mental
illness and other depravity, effectively destroying his own public reputation and rendering
himself “libel proof”. In a video Plaintiff has removed, but Defendant has preserved on Bitchute]

https://www. bitchute,com/video/LLGDBTwyllsD/ Plaintiff admits that his father was treated by

 

the Veteran’s Administration for schizophrenia and goes on to state his belief that his own
brother George Webb Sweigert (“Webb”) has experienced a “schizophrenic break” and has gone
“over the edge”. In a truly bizarre statement, Plaintiff further states his belief that physical abuse
from his now deceased father cured him “I seem to do better. Maybe all the beatings I took,
maybe that cured me.” This and other public statements, including Webb’s admission of sexual
intercourse with Sweigert’s wife, his own sister in law, demonstrate deep rooted and highly
disturbing deviancy, and are surely far worse than any alleged statement by Defendant. Later in
paragraph 39 of the Supplemental Complaint, Plaintiff goes on to misrepresent facts, again in
bad faith with the inclusion of a deliberately truncated email chain, which omits Plaintiffs
instigating provocative statements. The email was sent to more than twenty five recipients
including various government agencies, the FB] and several attorneys general under the heading
“Re: Identity of person calling Dr. Fauci's home unlisted number may have been identified”
Sweigert includes only a portion of the email chain he initiated in an attempt to make Defendant
appear to have done something he simply never did. Defendant has never attempted to call

White House Coronavirus Task Force member Anthony Fauci and is not affiliated with the

DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B\(L) LACK OF JURISDICTION - 7

 

 
 

 

12

13

14

15

16

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 8 of 24

individuals named in the email. In fact, in one of his own YouTube videos presented previously
in these pleadings in which he calls on individuals to take part in a “cyber militia” Sweigert
names the individual referred to in this email as Montegraph.

Furthermore, Sweigert omits his initial email which he CC’d to Defendant (EXHIBT A) for the
sole and specific purpose of agitating Defendant. This is a standard example of Plaintiff's modus
operandi. Typically, Plaintiff sends an inflammatory email including false allegations to scores
of law enforcement and other recipients and carbon copies the Defendant. In an effort to
counteract any of the intended negative effect, Defendant responds and then Plaintiff attempts to
fashion a cause of action in this legal matter based on the response. With regard to statements in
paragraph 39 pertaining to a handicapped, vulnerable individual, Goodman has no knowledge of
this. An unknown viewer of Goodman’s show contacted Goodman unsolicited claiming to be a
former friend of Sweigert’s. To the best of Goodman’s recollection, the only information
conveyed was the first name Jimmy and the belief stated by the unknown individual that
Sweigert had abandoned his own son. This was alleged to be Sweigert’s own statement to the
unknown individual. Statements pertaining to disability come from Sweigert himself and
Defendant has no knowledge of this. It is worth noting that Sweigert does not deny abandoning
this individual, despite having copious time to sit around his recreational vehicle suing Goodman
and engaging in extrajudicial harassment for more than three years rather than making any effort
to enrich the life of his abandoned, allegedly handicapped son. This furthers Defendant’s belief
that Plaintiff is such a vile, despicable induvial who has admitted to his own subhuman behavior
in so many public statements it is impossible to further damage his reputation via alleged slander

or libel. Each of the highlighted quotations of the statement “deadbeat dad” come from Twitter

DEFENDANT'S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145} PURSUANT TO RULE 12{B\(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B\L) LACK OF JURISDICTION - 8

 
 

 

15

16

17

18

20

2]

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 9 of 24

threads in which Plaintiff has eliminated the portion of the post that would show how he inserted
himself into Defendant’s Twitter postings to provide false information from his SDNY.INFO
blog to Goodman’s large Autofuss over 35,000 Twitter followers. Searching for those posts now
yields no result causing Defendant to believe Plaintiff has now deleted them as well. Defendant
is repeatedly provoked in this manner in response to overt actions from Plaintiff and Plaintiff is
repeatedly, deliberately omitting these pertinent facts and evidence from his filings in this legal
matter. This is a deliberate attempt at deception by omission and in Defendant’s view constitutes
fraud on the court. The very action of inserting these provocative tweets is, in and of itself
cyberstalking or at very least additional bad faith effort. Plaintiff's communications and
attention are not wanted. He hass been asked repeatedly to stop, yet he continues to provoke.
Despite Plaintiff's claims of “dozens” of twitter messages per day, Defendant cannot recall ever
initiating even one tweet that was not a direct response to a disparaging public tweet initiated by
Plaintiff. This is a child’s game Plaintiff is attempting to play with the court and the Defendant.
40. To the best of Defendant’s knowledge, none of the statements referenced were untrue. All
statements were either repetition of claims made by the Plaintiff himself, Plaintiff's own family
members or admitted former friends or statements of opinion formed from observing Plaintiff's
psychotic behavior.

41. Claims of wife swapping have been conveyed firsthand to Defendant by Plaintiffs brother
Webb. Although Defendant is unaware of a legal definition of “wife swapping” in this context it
refers to Webb copulating with Sweigert’s wife as it was explained to Defendant. At the time of
the statement, Plaintiff did not deny the allegation and in fact made additional confirming

statements that caused the Defendant to believe the allegation to be true. The Cyber Stalking

DEFENDANT'S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B\(L) LACK OF JURISDICTION - 9

 

 
 

 

10

11

12

13

14

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 10 of 24

claim is self-evident simply by observing the Plaintiff's maniacal obsession with producing
videos, tweets and blog posts including false and defamatory statements about Defendant. The
statement “dead beat dad” is based on the allegation of child abandonment from Plaintiff's
former friend, and Plaintiff has not denied abandoning his son, in fact, the former friend further
stated that in a moment of intimacy, Plaintiff claimed that abandoning his own son was his
greatest shame. Despite this, Plaintiff prefers to spend his time, money and energy engaging in
frivolous lawsuits intended to destroy Defendant financially, rather than using the remaining
years of his life to attempt to rectify the shameful way in which he has treated his own son.
Further evidence of apparent psychopathic behavior is revealed in the Bitchute video referenced
above in which Sweigert details his plan to destroy the medical career of his nephew, Joshua
Sweigert although it is not made clear if this is retaliation for Joshua’s father Webb having
sexual intercourse with Sweigert’s wife.

42. Defendant does not believe any of his statements to be false. Furthermore, they were not
made with the specific intent to harm Plaintiff despite the provoking tweets clear indent to harm
Defendant. They were merely meant to serve as a deterrent in an effort to get the Plaintiff to
cease his unending harassment of Defendant. Despite numerous requests and reports, the FBI
and NYPD have failed to do anything. Mount Shasta PD have failed to do anything. This court
has yet to issue any order that might stop Plaintiff form abusing the legal system so Defendant
must rely on whatever civil means are at his disposal to defend himself and his public reputation

on twitter. Self-defense was the purpose of the responses, not the alleged malice.

DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE 12{B}(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 10

 

 
 

 

10

11

15

16

\7

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 11 of 24

43. Defendant has merely repeated public statements made by the Plaintiff himself, the Plaintiffs
own family and the Plaintiff's former friend. No evidence has been presented to indicate these
statements are false and Defendant remains of the belief that the statements are true.

44. Defendant has no reason to believe the statements are false. Defendant was reiterating
statements that exist in the public domain and was doing so to discourage further false,
defamatory and disruptive statements coming from the Plaintiff. This was an act of self-defense
online and pursuant to the unclean hands doctrine Plaintiff has no legitimate claim. Goodman
has no knowledge of Search Engine Optimization or how to do it and to the best of his
knowledge has never engaged in this activity even in the promotion of his own business let alone
for any purpose aimed at Plaintiff. Plaintiff's claim that Goodman’s effort in this regard has
impacted his ability to market his professional services is contradicted by Plaintiff's own
statement that he is sitting around all day in his RV collecting retirement payments and doing
nothing but preparing lawsuits.

45. To the best of Defendant’s knowledge the statements are true and are merely republications
of prior public statements made either by Plaintiff, Plaintiffs family members or close associates
of the Plaintiff.

47. Defendant has only used portions of images the Plaintiff has voluntarily published in the
public domain. Furthermore, as a limited purpose public figure who makes blog posts, public
tweets and YouTube videos which he claims are “counter speech” challenging Defendant’s first
amendment protected statements, Plaintiff has thrust himself into the public discourse and as
such, has opened himself to criticism and commentary in precisely the same manner he alleges

Defendant has. The images in question have been substantially altered in a transformative way

DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145} PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 11

 
 

 

10
11

12

l4
15

16

20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 12 of 24

and used in parody “political cartoons”. Defendant’s artform is digital photography. Despite the
photo realistic nature of Defendant’s political cartoons, they are specifically protected by section
107 of the copyright act as parody. This ts another aspect of Defendant’s work the Plaintiff has
repeatedly attacked and another factor that causes Defendant to believe Plaintiff played some
role in alerting the National Academy of Television Arts and Sciences of the alleged copyright
infringement of the EMMY image. Parody images of Plaintiff are used for the purpose of
criticism and commentary on the Plaintiff's statements and actions in the public domain. For
these reasons, Defendant does not require Plaintiff's permission to use them and the new images
derived from them are Defendant’s intellectual property to do with as he chooses, including
commercialization and sale of the images.

48. To reiterate, Defendant was totally unaware of Plaintiff before Plaintiff began his now years
long vendetta against Defendant. His persistence and obsessive dedication to continuing, even
while ignoring his own son, is in and of itself newsworthy. It remains an open question why
Plaintiff would be so pathologically dedicated to wrongfully disrupting Defendant, Defendant
regularly features well known public figures on his broadcasts including congressional
candidates, sitting senators, captains of industry, legal experts, well known journalists, authors
and more. There is absolutely no need, and no commercial value in specifically including
Plaintiff in any broadcast. Rather, his behavior represents a class of individual, a social engineer,
who attempts to use social media to shape public opinion. To the extent Plaintiff engages in that
activity in the course of his efforts to antagonize the Defendant, his activities are newsworthy,

and this is the reason he is included in any broadcast by Defendant.

DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 12

 
 

 

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 13 of 24

49. Sweigert’s ongoing and deliberate disruption of Defendant’s business and general activates is
so overt, his persistence so abnormal, the activity is in and of itself newsworthy. Sweigert is as
much a limited purpose public figure as Defendant Goodman in that they both engage in similar
activity, publishing news, opinion and editorial via social media. To the extent the Plaintiff has a
right to publish posts about Defendant, Defendant has the same right to respond in kind.

OVERT AND DANGEROUS LIBEL BY PLAINTIFF
As stated repeatedly throughout these pleadings, Plaintiff has gone to extraordinary lengths both
in his litigation against Defendant and his extreme extrajudicial efforts to inflict damage on the
Defendant in any way he can. Perhaps the most egregious recent effort was a blatant false
publication on Plaintiffs SDNY.INFO blog, clearly intended to paint Defendant as a racist and
encourage public hatred and violence against him. On or around September 17, 2020 Goodman
conducted a live broadcast during which he attempted to interview individuals participating in
what appeared to be an unlawful assembly. Unlike legitimate protests or rallies, no NYPD
personnel were present. When Goodman attempted to ask some of the participants if the event
was a permitted protest and if so, why the NYPD were not present, Goodman was physically
assaulted by a group of four to five mostly white males. Goodman was intimidated, pushed,
struck and some of his property was destroyed. After the encounter, Goodman commented to his
audience “that’s why the cops shoot, ok.” Goodman’s statement was devoid of any racial
undertones and was intended to convey the sense of fear and danger that a crowd of individuals
intent on doing violence could rapidly foment, and how such encounters with police officers
might be met with deadly force. The entire unedited video remains online on Goodman’s

YouTube channel where the court could review the exact words spoken by Goodman. This link

DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145) PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 13

 

 

 
 

12

13

14

15

16

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 14 of 24

begins the video at precisely 51 minutes 41 seconds where the statement in question is made
https://youtu.be/HOQy XNjJI6g7t=3101 Seizing on this almost immediately, Sweigert created a
blog post on his character assassination smear campaign web site SONY.INFO which featured
the headline Lawfare Guru Jason Goodman Involved in Street Fracas with BLM “This is why
police shoot... (them)”. By putting this statement in quotation marks in the headline, Plaintiff
attributed it to Goodman. By making BLM the subject of the headline, Sweigert intentionally
causes his readers to believe that Goodman wanted NYPD to shoot BLM. Plaintiff went even
further in his effort to incite hatred and violence against the Defendant by superimposing an
image of Goodman over an extremely tall, heavyset black male who was among the four or five
assailants in the video, but didn’t actually engage with Goodman during the incident. After three
years of broadcasting, Goodman is indeed a limited purpose public figure who is periodically
recognized on the sireets of Manhattan and elsewhere. By publishing this false statement,
Goodman believes Sweigert intended to cause a member of the public to take violent retaliatory
action against Goodman. In today’s racially charged climate, with law enforcement under
unprecedented pressure, this deliberate effort by Sweigert represents perhaps the most overt and
dangerous act so far in Plaintiff's constantly expanding harassment, defamation and slander
campaign. In further evidence of intent, Sweigert first altered the headline, then removed the
post entirely demonstrating intent to destroy the evidence of his wrongful act. To the extent that
the court can take action against Sweigert to prevent him from carrying on with such actions,
Defendant prays the court will. Sweigert has deleted the blog post to the best of Goodman’s
knowledge, but not before Goodman printed it out (EXHIBIT B). Plaintiffs regular practice of

removing, altering or destroying evidence is further evidence of bad faith and another reason

DEFENDANT’S OPPOSITION TO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT. 145} PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 14

 

 

 
 

 

 

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 15 of 24

why any additional motion should be denied, and this matter should be dismissed with prejudice.
Goodman presented this printed evidence to NYPD’s 10" precinct and officers there declined to
take action. Goodman prays the court will take action now, BEFORE Sweigert’s outrageous
behavior results in damage Goodman may not recover from. More than any preceding action,
this malicious libel demonstrates that Sweigert is a menace to the public and anyone he doesn’t
like, a potential danger to himself and those around him and a perpetual drain on the U.S. District
Court system. His insidious behavior is deliberate and methodical, and it is Defendant’s belief
he has displayed overt psychopathic tendencies. Defendant prays the court will take immediate
action to curtail Sweigert’s ability to engage in these actions by denying any further motions,

dismissing this matter with prejudice and declaring Sweigert a vexatious litigant.

Signed this 29" day of October 2020

 

 

fo JasorGordman, Defendant, Pro Se
252 7" Avenue Apt 63

New York, NY 10001

(323) 744-7594

truth@crowdsourcethetuth.org

 

Bue eho a ep
DEFENDANT'S OPPOSITION FO PLAINTIFF'S NOTICE OF AMENDED MOTION IN OPPOSITION TO
DEFENDANT'S COUNTERCLAIM PAPERS (DKT, 145) PURSUANT TO RULE 12{B)(6) FAILURE TO
STATE A CAUSE, OR, IN'‘THE ALTERNATIVE, RULE 12(B)(L) LACK OF JURISDICTION - 15

 

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 16 of 24

(EXHIBIT A)

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 17 of 24

From: Spoliation Notice spoliation-notice@mailbox.org &
Subject: Re: Identity of person calling Dr. Fauci’s home unlisted number may have been identified
Date: March 30, 2020 al 10:54 AM
To: clane@niaid.nih.gov, hauguelt@niaid.nih.gov, deaweb@niaid.nih.goyv, rpurcell@niaid.nih.gov, niaidtraining@nih.gov,

LL153p@nih.gov, NIAIDSBIR@mail-nih.gov, Annie.grimes@nih.gov, anlhony.fauci@nih.gev, Spoliation Notice
spoliation-notice @ mailbox.org

Ce: Srittany.Custer@ic.fbi.gov, nyspmaii@troopers.ny.gov, legal@patreon.com, colin@patreon.com, txjcic@dps.texas.gov,
tin@dps.iexas.gov, icic@dps.texas.gov, crimestatsinfo@ic.fhi.gov, NICS @ic.fbi.gav, nice nicc@hq.dhs.gov, iso@ic.fbi.gov,
nysag@ag.ny.gov, truth@crowdsaurcethelruth.org, jason@21stcentury3d.com, jascngoodman?72@protonmail.com

To: Jason Goodman
| have observed your recent comment to a YouTube video (attached).

This message makes certain parties aware thal you are an alleged associate of the subject of the article "MONTEGRAPH" (see web
page 1 below).

Apparently you have made telephone calls to Dr. Tammy Parry via the use of an alleged unlisted number, Social media rumors
indicate you obtained this phone number from "“MONTEGRAPH" (see web page 2 below).

https ://sdny.news/2020/03/29/new-york-city-braces-for-covid-19-black-death-mass-die-off-with-45-refrigerator-truck-trailers-to-store-
3600-corpses/

htips://sdny.news/2020/03/1 8/jason-goodman-films-patiants-at-nycs-presbyterian-hospital-while-accused-by-montana-physician-ol-
obtaining-private-lelephone-number-to-interfere-with-patient-care/

D. George Sweigert
Evidence Collection Team

Jason Goodman 51 minutes ago

| thought you were an EMT, if this is a national emergency shouldn't you be occupiec
driving around saving people rather than making insane videos about how you miss
sleeping in dog excrement where your father who obviously knew your true value yo
made you sleep

es @ REPLY

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 18 of 24

(EXHIBIT B)

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 19 of 24

9/19/2020 Lawfare guru Jason Goodman involved in street fracas with BLM - "This is why police shoot ...(them)"

Oo SONY.OKG
Jason Goodman George Webb Cyber

Stalking AtL-Right DEFANGO Rebert
David Steele Larry Klayman

All Posts Q

#SDNYORG wr os dayaqe 2 men reac

Lawfare guru Jason Goodman involved in street fracas with BLM -

"This is why police shoot ...(them)"

Updaled: an hour ago

 

  

CU HOVERS ‘x

Above: Jason "LawFare" Goodman has now taken on the John F. Kennedy assassination
as part of his "lawfare” victimization fund.

httns:/jwww.sdnv.info/post/lawfare-guru-jason-goodman-involved-in-street-fracas-with-blm-this-is-why-police-shoot-them 175
 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 20 of 24

9/19/2020 Lawfare guru Jason Goodman involved in street fracas with BLM - "This is why police shoot ...(them)"

  

e a
~

™~

HELLO, MY¥ NAME IS

WHITE &

Above: Previous apparent “altercation” between conspiracy theorist Jason Goadman
and BLM supporters (faces whited out to protect privacy).

https://twitter.com/HoaxWars/status/1269811266698096641

https://twitter.com/HoaxWars/status/1275183864843927552

Click below for copy of latest kawsuit summons

Es show _temp--summons. pdf
Download PDF - 94/68

|e

JU GUe! SU EUS JRO COD Mn Or te Ge ee Se Oe Wun une
‘Civil Procedure. The answer or motion musi be served on the plaintiff or plainul™:
dress are:
Samuel V. Eichner (SDNY Bar No. SE 1967}
> wargare Esquenel (pro hac vice to be fied)
FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER. LL?
901 New York Avenue NW Washington, DC 20001

FINNEGAN

 

Blog: »
CHT INE GSS

INCONTESTABLE® Blog

SH MOLL Vasetibiabs de tat

Hiner ENCUNTY

 
    

 

JASON GOODMAN AND TISH JAMES

i Veet Leply 8 so%s bs una can
Hl

https:/fwww.sdny.info/post/tawfare-guru-jason-goodman-involyed-in-street-fracas-with-bl m-this-is-why-police-shoot-them AIS
 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 21 of 24

9/19/2020 Lawfare guru Jason Goodman invalved in street fracas with BLM - "This is why police shoot ...(them)"

208

      

foe Wha Tre Mosl Zanngeslar os he ejedias Spec al Gueal Ser Joes
FR scat We a ee sek

 

 

AB, pst cssson wero AL

| “Above: Ina recent podeast Jason Goodman and side-kick Alex Janes allegedly
"targeted" Tish James

  

Above: Jason Goodman (1) with Roger Stone (c) and unidentified Trump well wisher (r) see All

Recent Post:

Me ED

E-BEGGING UPDATE: Charfes Otel "ROGER STONE FALLGUT: Jason , Jason Goodman takes to e-
drags in Indge Jeanine to boost ... Goodman side-kicks distance... hegging to raise EMMY lawsuit...
oy Were acomment 29 Qnal @ ete Wrsa commen aD Oe Wite a comment 20

Ponuvicht Mieslaimon andar eantion 107 af tho Panurinht Ant WIG ollounoos go mada... ..

Lor in to leave a comment.

58 views a0

 

hitps:/fwww.sdny info/post/lawfare-guru-jason-goodman-invalved-in-street-fracas-wi th-blm-this-is-why-police-shoot-them 5/5

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 22 of 24

9/19/2020 Lawfare guru Jason Goodman involved in street fracas with BLM - "This is why police shoot ...(them)"

 

: Jason Goodman

"smpeseued by Jason: Geodman
252 Tth Ave. #6s
~ New York: NY 10001
323-744-7594
PRO SE.

 

"CrowdSource The Truth" is the pro-Trump conspiracy theory social media empire built
up by Goodman (who allegedly shut down the Port of Charleston an June 14, 2017 with
some kind of “dirty bomb hoax” incident}. See libel cases presided over by Judge
Valerie E, Caproni, $.D.N.Y. (libel case no. 1 = Port of Charleston, libel case no. 2 =
EMMY Awards).

Click befow far latest ORDER of Hon. Valerie E. Caproni which links the two libel
lawsuits in the §.D.N.¥.

le

Es sweiger-v.-goodman-doc-154-916-2020,pdF
Download PDF + 196KB

"“CrowdSource the Truth’ is currently being sued by the EMMY Awards for libel
concerning Goodman's assertions that the CEO of the awards program may he part of a
"C.LA. mockinghird" operation (libel case no. 2).

et rapt utente ee ee om

https:/Avww.sdny.info/pos/lawfare-guru-jason-goodman-involved-in-street-fracas-with-blm-this-is-why-police-shoot-them

3/5

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 23 of 2

9/19/2020 Lawfare guru Jason Goodman involved in street fracas with BLM - "This is why police shoot ...(them)" J £ 7

  

ne 7a
“GOQI])
PaeKeTer bles

AA
FT |
8 DY

(aa

ise DPis

Above: Jason Goodman appears to be in a scuffle with a "black" man on the streets of
Lower Manhattan as he apparently intruded into a Black Lives Matter march.

OPINION AND EDITORIAL

Lawfare guru Jason Goodman, personal defendant in two libel lawsuits, of
"“CrowdSource The Truth”, organizational defendant in another libel lawsuit, apparently
got into a shoving and pushing altercation with the alleged "President" of Black Lives
Matter New York.

Goodman stumbled into the supposed altercation while on a social media podcast
livestream discussing the three lawsuits he is involved in. He used the opportunity to
threaten assault charges against the people he met on the sidewalk.

 

This is allegedly the latest dust-up between Goodman and people of color an the
sidewalks of New York City (Lower Manhattan).

Goodman, who lives in a swanky upscale apartment that has been listed in his official
court documents, often ventures out apparently to insert himself into Black Lives
Matter (BLM) protests.

Les Cit

We rapiy 22 Lube ue ua dah

https:/Avww.sdny.info/post/lawfare-guru-jason-goodman-involved-ia-street-fracas—with-blm-this-is-why-police-shoot-them , 2/5
|

 
  

“ujebe : @]9ADa1 BSea[dg “OSeM JBWINSUOD-]50d Lucy apewW Ss] edoyaaus SIUL ¢ 5
-

 

 

Case 1:18-cv-08653-VEC-SDA Document 161 Filed 10/30/20 Page 24 of 24 -

PRIORITY
* MAIL *

EXPRESS"

OUR FASTEST SERVI

   
  

(ON 98 OFFICE

6

2b?

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

EHS

EPI3F July 2013 OD: 12.5 x 9.5

P$10001000006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LL

eae

 

PRIORITY MAIL EXPRESS
POSTAGE REQUIRED

 

[ Va SON Crouse.
ate PR fle Ss

AIIC inn DOMESTIC AND INTERNATIONAL USE
PLACE MAILING LABEL HERE

Pro Ce nll

5 oO Pear |

ML . 4 my

V7! V7 | Ue 3928 fa
GUARANTEED DELIVERY DATE * og ot
GUARANTEED DELIVERY TIME? | ep

USPS TRACKING™ INCLUDED
INSURANCE INCLUDED |

PICKUP AVAILABLE

SIGNATURE INCLUDED UPON REQUEST

* Money Back Guarantee to U.S., select APO/FPO/DPO, and select International
destinations. See DMM and |MM at pe.usps.com for complete details.

t+ Money Back Guarantee for U.S. destinations only.

5
é

 

 

| S.COM* > a = UNITED STATES
ORDER FREE SUPPLIES ONLINE == Pai POSTAL SERVICE.

 

 

 

This packaging Is the property of the U.S. Postal Service’? and is provided solely for use In sending Priority Mail Express™ shipments, Misuse may
be a violation of federal.law. This packaging is not for resale. EPI3F © U.S, Postal Service; July 2013; All rights reserved.

/
c..

 
